








Exhibit 10(d)


SYSTEM EXECUTIVE RETIREMENT PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)


Certificate of Amendment
Amendment No. 5




THIS INSTRUMENT, executed this 30th day of June, 2014, and effective July 1,
2014 constitutes the Fifth Amendment of the System Executive Retirement Plan of
Entergy Corporation and Subsidiaries (As Amended and Restated effective January
1, 2009) (the “Plan”).


All capitalized terms used in this document shall have the meanings assigned to
them in the Plan unless otherwise defined in this document.


Pursuant to Section 9.01 of the Plan, in order to clarify certain provisions of
the Plan, and further to implement the Resolutions of the Personnel Committee of
the Board of Directors adopted at its meeting of January 30, 2014, excluding
from participation in the Plan any Employee who is hired, rehired or promoted by
a System Company on or after July 1, 2014, the Plan is hereby clarified and
amended effective July 1, 2014, as follows:


1.
Section 1.21, the definition of “Key Employee,” is clarified to read as follows:



“1.21
“Key Employee” shall mean a “Key Employee” (as defined in Code Section 416(i)
without regard to paragraph (5) thereof), as determined by the Administrator, in
its sole discretion, in a manner consistent with the regulations issued under
Code Section 409A.”



2.
The following clarifying change is made to Section 1.23, the definition of
“Normal Retirement Date.” As clarified, Section 1.23 reads as follows:



“1.23
“Normal Retirement Date” shall mean the date on which a Participant, who has
attained age sixty-five (65) elects to Retire from Service.”



3.
Section 1.24, the definition of “Participant,” is amended by adding the
following sentence at the end thereof:



“Notwithstanding the preceding, no Employee may become a Participant in the Plan
after June 30, 2014 and no inactive Participant may become an active Participant
after June 30, 2014.”


4.
Section 1.32, the definition of “Retirement,” “Retires,” Retire,” or “Retired
from Service,” is clarified to read as follows:



“1.32
“Retirement,” “Retires,” “Retire,” “Retire from Service” shall mean the
retirement of a Participant from employment with the Employer in accordance with
Article II, provided that such Participant has a separation from service which
meets the requirements of the Code Section 409A and regulations thereunder.”







--------------------------------------------------------------------------------




5.
The first sentence of Section 2.05, “Participation in Additional Non-Account
Balance Plans,” is amended to read as follows:



“Notwithstanding any other Plan provision to the contrary, the following
provisions of this Section 2.05 shall apply, to the extent applicable, with
respect to any Participant who also participates in any or all of the Pension
Equalization Plan of Entergy Corporation and Subsidiaries (“PEP”), the
Supplemental Retirement Plan of Entergy Corporation and Subsidiaries (“SRP”),
and the Cash Balance Equalization Plan of Entergy Corporation and Subsidiaries,
which plans, together with this Plan, constitute Non-Account Balance Plans for
purposes of Code Section 409A.”


6.
Section 2.05(c) is amended in its entirety to read as follows:



“(c)
Timing of Benefit Payments. A Participant’s benefit commencement date shall be
the same under this Plan, the PEP, the SRP, and the Cash Balance Equalization
Plan of Entergy Corporation and Subsidiaries, to the extent applicable.”



7.
Section 2.07, “Inactive Participant,” is amended by modifying the first sentence
thereof to read as follows:



“If an individual remains employed by his Employer, but is demoted to a position
whereby he no longer satisfies the Participant eligibility criteria set forth in
Section 1.24 and does not reattain the status of an active Participant prior to
July 1, 2014, such individual shall be considered an inactive Participant for as
long as he remains employed by a System Company.”


8.
Section 3.01, Single-Sum Form of Payment, is clarified to read as follows:



“3.01
Single-Sum Form of Payment. Subject to the remaining Sections of this Article
III, a Participant’s Plan benefit shall be payable in the form of a single-sum
distribution equal in amount to the Present Value of the Participant’s Benefit
Base determined under Section 2.01. Payment of such single-sum benefit shall be
made as soon as reasonably practicable following the Participant’s applicable
Income Payment Date (i.e., on the Income Payment Date of the earlier to occur of
the Participant’s Separation from Service Date, Early Retirement Date or Normal
Retirement Date). In all events, distribution shall be made no later than the
end of the calendar year in which such Income Payment Date occurs or, if later,
by the 15th day of the third calendar month following such Income Payment Date.”



9.
Section 3.03, Code Section 409A Delayed Payments, is clarified to read as
follows:



“3.03
Code Section 409A Delayed Payments. Notwithstanding any Plan provision to the
contrary, no Plan benefits shall be paid to a Participant who is a Specified
Employee at the time of his Retirement or Separation from Service until the
earlier of the Participant’s death or six months following the Participant’s
Retirement or Separation from Service. If distribution is delayed pursuant to
this Section 3.03, the delayed distribution amount shall be credited with
investment returns to the payment date as if such amount were invested in the
Entergy Stable Income Fund or such other investment fund as from time-to-time
may be designated in advance and in writing by the Administrator. The full
amount of the Participant’s delayed distribution amount, including investment
returns deemed credited pursuant to this Section 3.03, shall be distributed to
the Participant as soon as reasonably practicable after the first day of the
first month next following the





--------------------------------------------------------------------------------




earlier of the Participant’s date of death or the last day of the six-month
delay period (the “Delayed Payment Date”). In all events, such payment shall be
made no later than the end of the calendar year that includes the Delayed
Payment Date, or, if later, by the 15th day of the third calendar month
following the Participant’s Delayed Payment Date.”


10.
Section 4.02, Form and Timing of Death Benefit Payment, is clarified to read as
follows:



“4.02
Form and Timing of Death Benefit Payment. The death benefit payable under this
Article IV shall be paid in a single-sum distribution as soon as reasonably
practicable following the first day of the first month next following the death
of the Participant (i.e., the “Beneficiary’s Income Payment Date”). In all
events, the single-sum payment shall be made no later than the end of the
calendar year that includes the Beneficiary’s Income Payment Date, or, if later,
by the 15th day of the third calendar month following the Beneficiary’s Income
Payment Date.”



11.
Section 7.03, Benefit Amount and Income Payment Date, is clarified to read as
follows:



“7.03
Benefit Amount and Income Payment Date. Notwithstanding any Plan provision to
the contrary except Section 3.03, if during a Change in Control Period there
should occur a Qualifying Event with respect to a Participant and if there does
not occur a forfeiture event described in Section 7.02, the Participant’s Plan
benefit amount, if payable under Subsection 2.05(b), shall be determined
according to Section 2.03 (subject to Section 2.07 in the case of an inactive
Participant) without regard to that Section’s eligibility requirements.
Notwithstanding the provisions of Article II or Article III to the contrary,
such Participant’s Income Payment Date shall be as soon as reasonably
practicable following the first day of the first month next following the
Participant’s Qualifying Event, subject to the delay requirement set forth in
Section 3.03 to the extent applicable. In determining the death benefit provided
under Article IV, the Participant will be deemed to have met the five (5) actual
Years of Service requirement regardless of his actual Years of Service. In all
events, distributions shall be made no later than the end of the calendar year
that includes the first day of the first month next following the Qualifying
Event or, if later, by the 15th day of the third calendar month following the
first day of the first month next following the Participant’s Qualifying Event.”



12.
Section 8.10 of the Plan, “Judicial Proceedings for Benefits,” is clarified to
read as follows:



“8.10
Judicial Proceeding for Benefits. In order to institute any action or proceeding
in any state or federal court of law or equity, or before any administrative
tribunal or arbitrator, a claimant/appellant must initiate such action or
proceeding within 90 days from the later of: (i) the earlier of (a) the date of
the adverse appeal notification from the Claims Appeal Administrator or (b) 120
days from the date the appeal is received by the Claims Appeal Administrator,
and (ii) the end of the 60 days in which a claimant has to appeal an adverse
benefit determination, as described in Section 8.09. Notwithstanding the
foregoing, a claimant must exhaust all procedures set forth herein prior to
instituting any action or proceeding in any state or federal court of law or
equity, or before any administrative tribunal or arbitrator, for a claim for
benefits under the Plan.”



13.
Section 9.02(d), regarding restrictions on amendment or termination, is
clarified to read as follows:







--------------------------------------------------------------------------------




“(d)
Unless agreed to in writing and signed by the affected Participant and by the
Plan Administrator, no provision of this Plan may be modified, waived or
discharged during the period after the Potential Change in Control and before
the earlier of: (i) the expiration of the two-year period commencing on the date
of a Potential Change in Control, or (ii) the date on which the Change in
Control event contemplated by the Potential Change in Control is terminated.”





IN WITNESS WHEREOF, the Personnel Committee has caused this Fifth Amendment to
the System Executive Retirement Plan of Entergy Corporation and Subsidiaries (As
Amended and Restated Effective January 1, 2009) to be executed by its duly
authorized representative on the day, month, and year above set forth and
effective July 1, 2014.


ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned authorized representative




/s/ Donald W. Vinci_________________________
DONALD W. VINCI
Senior Vice-President
Human Resources & Chief Diversity Officer








